Exhibit 10.123

February 10, 2016

Robert Qutub

************

******** *******

RE:    Transition and Release Agreement

Dear Bob:

In connection with your decision to retire from MSCI, we wish you and your
family well in all your future endeavors. We appreciate your willingness to stay
with MSCI until the earlier of May 6, 2016 or the effective date of the
appointment of a new CFO as your successor (the “Termination Date”).

This letter sets forth the terms and conditions of our agreement concerning the
change of your employment status with MSCI Inc. (the “Agreement”). For purposes
of this Agreement and the attached Exhibit “A” (the “Exhibit ‘A’ Release”),
“MSCI” shall include MSCI Inc. and any and all parents, subsidiaries,
predecessors, successors and affiliate corporations, and its and their
respective current and former directors, officers, employees, agents, managers,
shareholders, successors, assigns, and other representatives.

You have twenty-one (21) days to consider executing this Agreement (the
“Twenty-One (21) Day Period”) and seven (7) days from the date of your execution
of this Agreement within which to revoke it (the “Agreement Revocation Period”).
This Agreement will not become effective or enforceable until the Agreement
Revocation Period has expired. Additionally, in order to receive certain of the
payments and benefits provided herein, you must execute the Exhibit “A” Release.
The Exhibit “A” Release may not be executed earlier than the Termination Date
and you will have twenty-one (21) days following the Termination Date to execute
and return it. The Exhibit “A” Release will become effective and enforceable
seven (7) days after you execute it and do not revoke it.

Information will be sent to your home address about continuing your benefit
coverage two to three weeks following the Termination Date. You will have sixty
(60) days to elect COBRA coverage. Inquiries about your benefits should be
directed to *********** at *********** or ***********.

Payments and Benefits

MSCI will continue to pay you all wages and accrued vacation pay due and owing
to you through the Termination Date in accordance with applicable law.

Additionally, in exchange for your validly executing and not revoking this
Agreement and the Exhibit “A” Release, MSCI will:

 

  (1) Provide you with a special separation payment of One Million Six Hundred
Twenty Six Thousand Seven Hundred Seventy Three Dollars ($1,626,773) in a lump
sum cash payment within sixty (60) days following the Termination Date (the
“Payment Date”).

 

  (2) Provide you on the Payment Date with a special group health replacement
payment of Fourteen Thousand Seven Hundred Seventy One Dollars ($14,771) to
assist you to continue to pay for benefits that will otherwise end on the
Termination Date (or the end of the month of termination for medical, dental
and/or vision coverage). This amount shall be in lieu of claims to continued
medical, dental and/or vision coverage, except to the extent you are entitled to
and properly elect COBRA continuation coverage. Nothing in this Agreement shall
limit the right of MSCI to amend, modify and/or terminate any benefit plan at
any time in its sole discretion.



--------------------------------------------------------------------------------

  (3) Provide you with “Involuntary Termination” treatment for purposes of your
equity awards. Please refer to your Equity Award Agreements for complete details
of the terms of your equity awards.

You acknowledge that any vesting or payments are subject to any applicable tax
withholding requirements. Except as described above, all terms of your
equity-based awards, and any other long-term incentive compensation that MSCI
has awarded to you, will remain unchanged, and will not be deemed to be modified
by this Agreement in any way. You agree to fully abide by any MSCI policies with
respect to the sale of MSCI stock and any window period or other restrictions
that may apply or become applicable to you.

This Agreement is intended to meet the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended and the regulations and interpretive
guidance promulgated thereunder (collectively, “Section 409A”), with respect to
amounts subject thereto, and will be interpreted and construed consistent with
that intent. For purposes of Section 409A, each payment in a series of
installment payments provided under this Agreement will be treated as a separate
payment. The Termination Date is intended to be your “separation from service”
within the meaning of Section 409A. In the event that any provision of this
Agreement would fail to satisfy the requirements of Section 409A, MSCI shall be
permitted to reform this Agreement to maintain to the maximum extent practicable
the original intent thereof without violating the requirements of Section 409A.
MSCI makes no representations that the payments provided under this Agreement
comply with Section 409A and in no event will MSCI be liable for any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

You acknowledge and accept that remaining on payroll through the Termination
Date and receipt of any and all benefits and compensation provided in this
Agreement is contingent upon (a) your remaining an employee in good standing and
adhering to the terms of this Agreement, the MSCI Code of Conduct and all
applicable MSCI policies through the Termination Date, (b) your continuing to
serve as the Chief Financial Officer, Principal Financial Officer and Treasurer
of the Company and performing all duties and responsibilities related thereto,
including without limitation, upon the request of the Company, executing and
causing to be filed with the Securities and Exchange Commission (the “SEC”) any
annual report on Form 10-K and quarterly reports on Form 10-Q required to by
filed by the Company through the Termination Date and (c) your execution (no
earlier than the Termination Date) and non-revocation thereafter and receipt by
MSCI of the Exhibit “A” Release. Subject to the foregoing conditions and the
Competitive Activity restrictions set forth below, nothing herein restricts you
prior to the Termination Date from seeking or accepting future employment that
commences after the Termination Date.

You understand and agree that the foregoing consideration provided to you under
the terms of this Agreement is in addition to anything of value to which you are
otherwise entitled. You represent, warrant and acknowledge that MSCI owes you no
wages, commissions, bonuses, sick or other medical or disability-related pay,
personal or other leave-of-absence pay, severance pay, notice pay, vacation pay,
or other compensation or payments or forms of remuneration of any kind or
nature, other than that specifically provided for in this Agreement.

You also understand and agree that all outstanding claims for expenses properly
incurred in the performance of your duties must be submitted as soon as possible
but in no event later than two (2) weeks after the Termination Date.

 

2



--------------------------------------------------------------------------------

Release of Claims

In exchange for providing you with the enhanced benefits described under the
“Payments and Benefits” provision in this Agreement, you agree to waive all
claims against MSCI, and to release and forever discharge MSCI, to the fullest
extent permitted by law, from any and all liability for any claims, rights or
damages of any kind, whether known or unknown to you, that you may have against
MSCI as of the date of your execution of this Agreement, arising under any
applicable federal, state or local law or ordinance, including but not limited
to Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Equal Pay Act, the Uniform Services Employment and Re-employment Rights Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, the Family And Medical Leave Act, the Employee Retirement Income Security
Act, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Older
Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Fair Labor Standards Act, the Occupational Safety and
Health Act of 1970, the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514, Sections
748 (h)(i), 922 (h)(i) and 1057 of the Dodd-Frank Wall Street and Consumer
Protection Act (the “Dodd Frank Act”), 7 U.S.C. §26(h), 15 U.S.C. §78u-6(h)(i)
and 12 U.S.C. §5567(a) but excluding from this release any right you may have to
receive a monetary award from the SEC as an SEC Whistleblower (pursuant to the
bounty provision under Section 922(a)-(g) of the Dodd Frank Act, 7 U.S.C.. Sec.
26(a)-(g)), or directly from any other federal or state agency pursuant to a
similar program; the New York State and City Human Rights Laws, New York Labor
Act, New York Equal Pay Law, New York Civil Rights Law, and New York Worker
Adjustment and Retraining Notification Act; California Fair Employment and
Housing Act, California Labor Code, California Business and Professions Code,
California Family Rights Act, and California Industrial Welfare Commission Wage
Orders; Connecticut Fair Employment Practices Act, Connecticut Equal Pay Law,
Connecticut Age Discrimination and Employee Insurance Benefits Law, and
Connecticut Family and Medical Leave Law; Illinois Human Rights Act, Illinois
Wage Payment and Collection Act, Illinois Equal Pay Act, and Illinois Worker
Adjustment and Retraining Notification Law; Massachusetts Fair Employment
Practices Act, Massachusetts Equal Rights Act, Massachusetts Equal Pay Law,
Massachusetts Age Discrimination Law, and Massachusetts Equal Rights for Elderly
and Disabled Law; Maryland Fair Employment Practices Act; Maryland Wage and Hour
Law; Maryland Wage Payment and Collection Law; Oklahoma Anti-Discrimination
Act; Oklahoma Equal Pay Act; Oklahoma Genetic Nondiscrimination in Employment
Act; Oklahoma Minimum Wage Act; Michigan Elliott-Larsen Civil Rights Act;
Michigan Persons with Disabilities Civil Rights Act; Michigan Payment of Wages
and Fringe Benefits Act; Michigan Minimum Wage Act; and any other federal, state
or local statute or constitutional provision governing employment; all tort,
contract (express or implied), common law, and public policy claims of any type
whatsoever; all claims for invasion of privacy, defamation, intentional
infliction of emotional distress, injury to reputation, pain and suffering,
constructive and wrongful discharge, retaliation, wages, monetary or equitable
relief, vacation pay, grants or awards under any unvested and/or cancelled
equity and/or incentive compensation plan or program, separation and/or
severance pay under any separation or severance pay plan maintained by MSCI, any
other employee fringe benefits plans, medical plans, or attorneys’ fees; or any
demand to seek discovery of any of the claims, rights or damages previously
enumerated herein (collectively, the “Release of Claims”).

This Agreement is not intended to, and does not, release rights or claims that
may arise after the date of your execution hereof, including without limitation
any rights or claims that you may have to secure enforcement of the terms and
conditions of this Agreement. To the extent any claim, charge, complaint or
action covered by the Release of Claims is brought by you, for your benefit or
on your behalf, you expressly waive any claim to any form of monetary or other
damages, including attorneys’ fees and costs, or any other form of personal
recovery or relief in connection with any such claim, charge, complaint or
action. You further agree to dismiss with prejudice any pending civil lawsuit or
arbitration covered by the Release of Claims. For purposes of this Agreement,
“you” shall include your heirs, executors, administrators, attorneys,
representatives, successors and assigns.

This Release of Claims does not waive any rights you may have been granted under
the Certificate of Incorporation or Bylaws of MSCI to be indemnified relating to
your actions on behalf of MSCI in the scope of and during the course of your
employment by MSCI. Nor does anything in this Agreement impair your rights to
vested retirement, pension or 401(k) benefits, if any, due you by virtue of your
employment by MSCI, or any elections, notices or benefits for which you are
eligible as a separated employee of MSCI.

 

3



--------------------------------------------------------------------------------

Nothing in this Agreement shall be construed as waiving or releasing any claims
that are not releasable by law, including the right report any possible
violation of law to a governmental entity or law enforcement, make a disclosure
that is protected under the whistleblower protections of applicable law and/or
participate in a governmental investigation. MSCI may not retaliate against you
for any of these foregoing activities. You agree that you are not entitled to
and will not accept any monetary award from MSCI or other relief from MSCI in
connection with any such charge, report or investigation.

Confidentiality, Firm Property, Non-Disclosure and Non-Disparagement

Subject to the last paragraph of the “Release of Claims” provision in this
Agreement:

You acknowledge that in the course of your employment with MSCI you have or may
have acquired non-public privileged or confidential information and trade
secrets concerning MSCI’s business, operations, legal matters and resolution or
settlement thereof, internal investigations, customer and employee information
and lists, hiring, staffing and compensation practices, studies and analyses,
plans, funding, financing and methods of doing business whether in hard copy,
electronic or other format (“Confidential and Proprietary Information”). You
understand and agree that it would be damaging to MSCI if such Confidential and
Proprietary Information were disclosed to any competitor of MSCI or any third
party or person. You further understand and agree that all Confidential and
Proprietary Information has been divulged to you in confidence, and you agree to
not disclose or cause or permit to be disclosed, directly or indirectly, any
Confidential and Proprietary Information to any third party or person, and to
keep all Confidential and Proprietary Information secret and confidential,
without limitation in time. Your use of Confidential and Proprietary Information
will stop immediately upon the termination of your employment with MSCI. You
will not remove Confidential and Proprietary Information from any MSCI facility
or system in original, electronic or copied form. Upon the termination of your
employment, you will immediately deliver to MSCI any Confidential and
Proprietary Information in your possession or control. You will not at any time
assert any claim of ownership or other property interest in any such
Confidential and Proprietary Information. You will permit MSCI to inspect any
material to be removed from MSCI offices when you cease to work at any MSCI
facility. You will not disclose, directly or indirectly, to any person or entity
the contents, in whole or in part, of such Confidential and Proprietary
Information. PLEASE UNDERSTAND THAT YOUR LEGAL OBLIGATION NOT TO USE OR DISCLOSE
CONFIDENTIAL AND PROPRIETARY INFORMATION OF MSCI EXISTS WHETHER OR NOT YOU ENTER
INTO THIS AGREEMENT.

You further agree to return, at the time your employment ends, any MSCI
equipment and property including, but not limited to, identification materials,
computers, printers, facsimile machines, corporate credit cards, portable
telephones and wireless devices (e.g., any laptop, BlackBerry, iPhone, tablet
and similar devices) that you possess or control but that are not in MSCI’s
offices.

During the course of your employment with MSCI, you may have been instructed by
the Legal and Compliance Department (“LCD”) to preserve information, documents
or other materials, whether in physical or electronic form, in connection with
litigation, investigations, or proceedings. You acknowledge that you have taken
all necessary steps to comply with any notices you received from LCD to preserve
such information, documents or materials. Furthermore, you acknowledge that you
have notified your supervisor or a member of LCD of the location of all such
information, documents or materials currently in your possession.

Unless permitted under the “Exceptions” provision in this Agreement, you also
agree that you will not disclose, or cause or permit to be disclosed in any way,
the terms of this Agreement, except to your legal representatives, your
immediate family, your financial representatives or accountants, the taxing
authorities, a governmental entity or law enforcement or if necessary for the
purpose of enforcing this Agreement, provided that all such private parties to
whom disclosure is permitted under this paragraph are informed of the
confidentiality provisions of this Agreement and agree to be bound thereby. You
acknowledge that MSCI may publicly disclose this Agreement or its terms in
regulatory filings or as otherwise required by applicable law, rule or
regulation.

 

4



--------------------------------------------------------------------------------

Unless you are reporting a possible violation of law to a governmental entity or
law enforcement, making a disclosure that is protected under the whistleblower
protection of applicable law and/or participating in a governmental
investigation or unless otherwise prohibited by applicable law, you agree to
give prompt notice to MSCI in writing, addressed to MSCI’s Office of the General
Counsel, 7 World Trade Center, 250 Greenwich Street, New York NY 10007, by
telephone 212-804-2930 and by facsimile 212-804-2906, of any subpoena or
judicial, administrative or regulatory inquiry or proceeding or lawsuit in which
you are required or requested to disclose information relating to MSCI, prior to
such disclosure. Such written notice must be given to the General Counsel within
two (2) business days of your receipt of any such request or order so that MSCI
may take whatever action it may deem necessary or appropriate to prevent such
disclosure or testimony. You also agree that you will, within two (2) business
days of your receipt, provide to the General Counsel by facsimile or overnight
delivery to the above address, a copy of all legal papers and documents served
upon you. Additionally, you agree that in the event you are served with such
subpoena, court order, directive or other process, you will meet with MSCI’s
General Counsel or his or her designee in advance of giving such testimony or
information, unless any such prior meeting requirement is prohibited by law.

You also agree that you will not make any defamatory or disparaging statements
about MSCI, or its business, strategic plans, products, practices, policies, or
personnel, in any medium or to any third person or entity, without limitation in
time. Nothing in this paragraph is intended to limit in any way your ability to
compete fairly with MSCI in the future or to confer in confidence with your
legal representatives. MSCI agrees that it will use reasonable efforts to ensure
that its current executive officers will not make any defamatory or disparaging
statements about you while they are employed by MSCI in any medium or to any
third person or entity. Notwithstanding these non-defamation and
non-disparagement provisions, it shall not be a violation of the terms of this
paragraph for any person to make truthful statements when required by court
order or as otherwise required by law.

You also agree that, unless you have prior written authorization from MSCI, you
will not disclose, participate in the disclosure, or allow disclosure of any
information about MSCI or its present or former clients, executives, other
employees, or Board members, or about legal matters involving MSCI and
resolution or settlement thereof, or any aspects of your employment with MSCI or
of the termination of such employment, to any reporter, author, producer or
similar person or entity, or take any other action likely to result in such
information being made available to the general public in any form, including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, television or other broadcasts, audio tape, electronic/Internet
format or any other medium. You further agree that you will not use or take any
action likely to result in the use of any of MSCI’s names or any abbreviation
thereof in connection with any publication to the general public in any medium
in a manner that suggests, directly or indirectly, endorsement by or a business
connection to MSCI or appears to leverage the MSCI brand.

Competitive Activity

In consideration of the enhanced benefits described under the “Payments and
Benefits” provision in this Agreement, MSCI requires that prior to the
Termination Date and during a restrictive period of one (1) year following the
Termination Date (the “Restricted Period”), you will not directly or indirectly,
on your own account or on behalf of or in conjunction with any other person
(other than where authorized in writing by MSCI) engage in Competitive Activity
(as defined below). You may be required to provide MSCI with a written
certification or other evidence that it deems appropriate, in its sole
discretion, to confirm that you have not engaged in Competitive Activity.

“Competitive Activity” means entering into any arrangement with a Competitor (as
defined below) whereby you would be responsible for providing or managing others
who are providing services:

 

a) that are similar or substantially related to the services that you provided
to MSCI at any time during the one (1)-year period preceding the date of your
termination of employment with MSCI;

 

b) that you had direct or indirect managerial or supervisory responsibility for
at MSCI at any time during the one (1)-year period preceding the date of your
termination of employment with MSCI; or

 

5



--------------------------------------------------------------------------------

c) that involve the application of the same or similar specialized knowledge or
skills as those utilized by you in your services at MSCI at any time during the
one (1)-year period preceding the date of your termination;

provided that acquisition solely by you or in concert with others of 5% or
greater equity, voting or other financial interest in a publicly traded company
that could be deemed a Competitor shall be deemed Competitive Activity.

The term “Competitor” means any group company of the following firms: London
Stock Exchange, FTSE, Russell, S&P, CME, NYSE, ICE, STOXX, Morningstar, Advanced
Portfolio Technologies, Axioma, Bloomberg, Capital IQ, FactSet, Northfield,
Wilshire Analytics, Algorithmics, BlackRock, Imagine Software, KMV, State Street
Analytics and SunGard Data Systems Inc.

Exceptions

This Agreement does not prohibit or restrict you from lawfully (A) communicating
or cooperating with, providing relevant information to, or otherwise assisting
or participating in an investigation by any governmental or regulatory body or
official(s) or self-regulatory organization regarding a possible violation of
any federal law relating to fraud or any rule or regulation of the SEC;
(B) filing an administrative complaint with the Equal Employment Opportunity
Commission, U.S. Department of Labor, National Labor Relations Board, or other
federal, state or local agency responsible for administering fair employment,
wage-hour, labor and other employment laws and regulations; (C) cooperating in
an investigation, or responding to an inquiry from any such agency;
(D) testifying, participating in, or otherwise assisting in an action or
proceeding relating to a possible violation of any such law, rule or regulation;
or (E) reporting a violation of law or making a disclosure that is protected
under the whistleblower protections of applicable law; provided, however, that
you agree to waive any claim for individual monetary relief in connection with
any such administrative complaint or charge. In addition, nothing in this
Agreement precludes you from benefiting from classwide injunctive relief awarded
in any employment case brought by any governmental agency or private party,
provided that such relief does not result in your receipt of any monetary
benefit or equivalent thereof. You acknowledge and agree that you are waiving
any right to recover any monetary damages or any other form of personal relief
in connection with any such action, investigation or proceeding.

Any non-disclosure provision in this Agreement does not prohibit or restrict you
or your attorneys from responding to any inquiry about this Agreement or its
underlying facts and circumstances by the SEC, the Financial Industry Regulatory
Authority or any other self-regulatory organization.

Further Promises

In addition, you agree to reasonably cooperate with and assist MSCI in
connection with any investigation, regulatory matter, lawsuit or arbitration in
which MSCI is a subject, target or party and as to which you may have pertinent
information. You agree to make yourself reasonably available for preparation for
hearings, proceedings or litigation and for attendance at any pre-trial
discovery and trial sessions. MSCI agrees to make every reasonable effort to
provide you with reasonable notice in the event your participation is required.
MSCI agrees to reimburse reasonable out-of-pocket costs incurred by you as the
direct result of your participation, provided that such out-of-pocket costs are
supported by appropriate documentation and have prior authorization of MSCI. You
further agree to perform all acts and execute any and all documents that may be
necessary to carry out the provisions of this paragraph.

You also agree that during the Restricted Period, you will not, directly or
indirectly, in any capacity (including through any person, corporation,
partnership or other business entity of any kind), hire or solicit, recruit,
induce, entice, influence, or encourage any MSCI employee to leave MSCI or
become hired or engaged by another firm. The restrictions in this paragraph
shall apply only to employees with whom you worked or had professional or
business contact, or who worked in or with your business unit.

 

6



--------------------------------------------------------------------------------

You acknowledge that the confidentiality, non-disclosure, non-disparagement,
non-competition and non-solicitation provisions herein are material terms of
this Agreement. In the event you breach or threaten to breach any of the
confidentiality, non-disclosure, non-disparagement, non-competition or
non-solicitation provisions in this Agreement, you acknowledge that such breach
or threatened breach shall cause irreparable harm to MSCI, entitling MSCI, at
its option, to seek immediate injunctive relief from a court of competent
jurisdiction, without waiver of any other rights or remedies available in a
court of law or equity.

You acknowledge that you have executed this Agreement voluntarily, free of any
duress of coercion. MSCI has urged you to obtain the advice of an attorney or
other representative of your choice, unrelated to MSCI, before executing this
Agreement, and you acknowledge that you have had the opportunity to do so.
Further, you acknowledge that you have a full understanding of the terms of this
Agreement.

Your executed Agreement must be returned to the undersigned at the above
address. If you execute this Agreement prior to the end of the Twenty One
(21)-Day Period, you agree and acknowledge that: (i) your execution was a
knowing and voluntary waiver of your right to consider this Agreement for the
full twenty-one (21) days; and (ii) you had sufficient time in which to consider
and understand this Agreement, and to review it with your attorney or other
representative of your choice, if you wished. Any revocation of this Agreement
must be in writing and returned to the undersigned at the above address via
certified U.S. Mail, Return Receipt Requested. In the event that you revoke this
Agreement, you acknowledge that you will not be entitled to receive, and agree
not to accept, any payments or benefits under this Agreement. You agree that
your acceptance of any such payments or benefits will constitute an
acknowledgment that you did not revoke this Agreement.

BY SIGNING THIS AGREEMENT AND RELEASE YOU ACKNOWLEDGE THAT YOU ARE KNOWINGLY AND
VOLUNTARILY WAIVING AND RELEASING ANY AND ALL RIGHTS YOU MAY HAVE AGAINST MSCI
UP TO THE DATE OF YOUR EXECUTION OF THIS AGREEMENT UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT, THE OLDER WORKERS BENEFIT PROTECTION ACT, AND ALL OTHER
APPLICABLE DISCRIMINATION LAWS, STATUTES, ORDINANCES OR REGULATIONS.

This Agreement (together with its exhibits) is the entire agreement between you
and MSCI, and supersedes any and all oral and written agreements between you and
MSCI, on the topics covered herein, except for any prior agreements and
commitments on your part concerning confidential information, trade secrets,
copyrights, patents or other intellectual property and the like, which shall
continue in effect in accordance with their terms. By offering and entering into
this Agreement, neither you nor MSCI admits any liability or wrongdoing toward
the other whatsoever. This Agreement may not be changed, except by a writing
signed both by you and MSCI specifically for that purpose.

This Agreement shall be governed by, and interpreted in accordance with, the
laws of the State of New York. If any portion of this Agreement should ever be
determined to be unenforceable, the other provisions of this Agreement shall
remain in full force and effect.

 

7



--------------------------------------------------------------------------------

If you have any questions, please let me know. If these terms are acceptable,
sign and date the letter below and return the original signed copy to me. An
extra copy is enclosed for your records.

 

Sincerely, /s/ Scott Crum Scott Crum

Chief Human Resources Officer

MSCI Inc.

 

AGREED AND ACCEPTED: /s/ Robert Qutub Robert Qutub

DATE: February 10, 2016

 

8



--------------------------------------------------------------------------------

EXHIBIT “A” RELEASE

NOT TO BE EXECUTED PRIOR TO EMPLOYMENT TERMINATION DATE

I, Robert Qutub, the undersigned, and MSCI entered into a Transition and Release
Agreement (the “Agreement”) dated as of February 10, 2016, which I executed on
                         , 2016, of which this Exhibit “A’ Release forms a part.
For purposes of this Exhibit “A” Release, MSCI shall be defined the same as in
the Agreement.

MSCI and I agree that this Exhibit “A” Release will become effective seven
(7) days after I sign it and do not revoke it. I understand and agree that I may
not sign the Exhibit “A” Release prior to the Termination Date specified in the
Agreement. Upon the effective date of the Exhibit “A” Release, I will be
entitled to the payment and benefits described in the Agreement, in the manner
and under the terms and conditions set forth in the Agreement.

In exchange for providing me with the enhanced benefits described under the
“Payments and Benefits” provision in the Agreement, I agree to waive all claims
against MSCI, and to release and forever discharge MSCI, to the fullest extent
permitted by law, from any and all liability for any claims, rights or damages
of any kind, whether known or unknown to me, that I may have against MSCI as of
the date of my execution of this Exhibit “A” Release, arising under any
applicable federal, state or local law or ordinance, including but not limited
to Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Equal Pay Act, the Uniform Services Employment and Re-employment Rights Act, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act, the Family And Medical Leave Act, the Employee Retirement Income Security
Act, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the Older
Workers Benefit Protection Act, the Worker Adjustment Retraining and
Notification Act, the Occupational Safety and Health Act of 1970, the
Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514, Sections 748 (h)(i), 922 (h)(i) and
1057 of the Dodd-Frank Wall Street and Consumer Protection Act (the “Dodd Frank
Act”), 7 U.S.C. §26(h), 15 U.S.C. §78u-6(h)(i) and 12 U.S.C. §5567(a) but
excluding from this release any right you may have to receive a monetary award
from the Securities and Exchange Commission (“SEC”) as an SEC Whistleblower
(pursuant to the bounty provision under Section 922(a)-(g) of the Dodd Frank
Act, 7 U.S.C.. Sec. 26(a)-(g)), or directly from any other federal or state
agency pursuant to a similar program, the New York State and City Human Rights
Laws, New York Labor Act, New York Equal Pay Law, New York Civil Rights Law, and
New York Worker Adjustment Retraining and Notification Act; California Fair
Employment and Housing Act, California Labor Code, California Business and
Professions Code, California Family Rights Act, and California Industrial
Welfare Commission Wage Orders; Connecticut Fair Employment Practices Act,
Connecticut Equal Pay Law, Connecticut Age Discrimination and Employee Insurance
Benefits Law, and Connecticut Family and Medical Leave Law; Illinois Human
Rights Act, Illinois Wage Payment and Collection Act, Illinois Equal Pay Act,
and Illinois Worker Adjustment and Retraining Notification Law; Massachusetts
Fair Employment Practices Act, Massachusetts Equal Rights Act, Massachusetts
Equal Pay Law, Massachusetts Age Discrimination Law, and Massachusetts Equal
Rights for Elderly and Disabled Law; Maryland Fair Employment Practices Act;
Maryland Wage and Hour Law; Maryland Wage Payment and Collection Law; Oklahoma
Anti-Discrimination Act; Oklahoma Equal Pay Act; Oklahoma Genetic
Nondiscrimination in Employment Act; Oklahoma Minimum Wage Act; Michigan
Elliott-Larsen Civil Rights Act; Michigan Persons with Disabilities Civil Rights
Act; Michigan Payment of Wages and Fringe Benefits Act; Michigan Minimum Wage
Act; and any other federal, state or local statute or constitutional provision
governing employment; all tort, contract (express or implied), common law, and
public policy claims of any type whatsoever; all claims for invasion of privacy,
defamation, intentional infliction of emotional distress, injury to reputation,
pain and suffering, constructive and wrongful discharge, retaliation, wages,
monetary or equitable relief, vacation pay, grants or awards under any unvested
and/or cancelled equity and/or incentive compensation plan or program,
separation and/or severance pay under any separation or severance pay plan
maintained by MSCI, any other employee fringe benefits plans, medical plans, or
attorneys’ fees; or any demand to seek discovery of any of the claims, rights or
damages previously enumerated herein (collectively, the “Exhibit ‘A’ Release of
Claims”).

 

9



--------------------------------------------------------------------------------

This Exhibit “A” Release is not intended to, and does not, release rights or
claims that may arise after the date of my execution hereof, including without
limitation any rights or claims that I may have to secure enforcement of the
terms and conditions of the Agreement or the Exhibit “A” Release. To the extent
any claim, charge, complaint or action covered by the Release of Claims in the
Agreement and the Exhibit “A” Release of Claims is brought by me, for my benefit
or on my behalf, I expressly waive any claim to any form of individual monetary
or other damages, including attorneys’ fees and costs, or any other form of
personal recovery or relief in connection with any such claim, charge, complaint
or action. I further agree to dismiss with prejudice any pending civil lawsuit
or arbitration covered by the Release of Claims in the Agreement and the Exhibit
“A” Release of Claims. For purposes of this Exhibit “A” Release, “I” shall
include my heirs, executors, administrators, attorneys, representatives,
successors and assigns.

The Agreement and this Exhibit “A” Release, however, do not waive any rights I
may have been granted under the Certificate of Incorporation or Bylaws of MSCI
relating to my actions on behalf of MSCI in the scope of and during the course
of my employment by MSCI. Nor does anything in the Agreement and this Exhibit
“A” Release impair my rights to vested retirement, pension, retiree medical or
401(k) benefits, if any, due me by virtue of my employment by MSCI, or any
elections, notices or benefits for which I am eligible as a separated employee
of MSCI.

Nothing in the Agreement or this Exhibit “A” release shall be construed as
waiving or releasing any claims that are not releasable by law, including the
right report any possible violation of law to a governmental entity or law
enforcement, make a disclosure that is protected under the whistleblower
protections of applicable law and/or participate in a governmental
investigation. MSCI may not retaliate against you for any of these foregoing
activities. I agree that I am not entitled to and will not accept any monetary
award from MSCI or other relief from MSCI in connection with any such charge,
report or investigation.

I acknowledge that I am executing this Exhibit “A” Release voluntarily, free of
any duress or coercion. MSCI has urged me to obtain the advice of an attorney or
other representative of my choice, unrelated to MSCI, prior to executing this
Exhibit “A” Release, and I acknowledge that I have had the opportunity to do so.
Further, I acknowledge that I have a full understanding of the terms of the
Agreement and this Exhibit “A” Release. I understand that the execution of this
Exhibit “A” Release is not to be construed as an admission of liability or
wrongdoing by MSCI or me.

I acknowledge that I have been given at least twenty-one (21) days within which
to consider executing this Exhibit “A” Release (the “Twenty One (21)-Day
Period”) and seven (7) days from the date of my execution of this Exhibit “A”
Release within which to revoke it (the “Exhibit ‘A’ Revocation Period”). I
understand that my executed Exhibit “A” Release must be returned to Human
Resources. If I execute the Exhibit “A” Release prior to the end of the Twenty
One (21)-Day Period, I agree and acknowledge that: (i) my execution was a
knowing and voluntary waiver of my rights to consider this Exhibit “A” Release
for the full twenty-one (21) days; and (ii) I had sufficient time in which to
consider and understand the Exhibit “A” Release, and to review it with an
attorney or other representative of my choice, if I wished. Any revocation of
this Exhibit “A” Release must be in writing and returned to Human Resources, via
certified U.S. Mail, Return Receipt Requested. In the event that I revoke this
Exhibit “A” Release, I acknowledge that I will not be entitled to receive, and
agree not to accept, any payments or benefits described in the Agreement. I
agree that my acceptance of any such payments or benefits will constitute an
acknowledgment that I did not revoke the Exhibit “A” Release. This Exhibit “A”
Release will not become effective or enforceable until the Exhibit “A”
Revocation Period has expired.

 

10



--------------------------------------------------------------------------------

BY SIGNING THIS EXHIBIT “A” RELEASE, I ACKNOWLEDGE THAT I AM KNOWINGLY AND
VOLUNTARILY WAIVING AND RELEASING ANY AND ALL RIGHTS I MAY HAVE AGAINST MSCI UP
TO THE DATE OF MY EXECUTION OF THIS EXHIBIT “A” RELEASE UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, THE OLDER WORKERS BENEFIT PROTECTION ACT, AND
ALL OTHER APPLICABLE DISCRIMINATION LAWS, STATUTES, ORDINANCES OR REGULATIONS.

 

AGREED AND ACCEPTED:  

 

Robert Qutub

DATE:                         

 

11